Title: To George Washington from the Commissioners of the Sinking Fund, 16 January 1794
From: Commissioners of the Sinking Fund
To: Washington, George


          
            Resolution of the Trustees of the Sinking Fund
            16. Jan. 1794.
          
          At a Meeting of the Vice President & President of the Senate, the Secretary of State, the Secretary of the Treasury Philadelphia Jan: 16. 1794.
          Resolved, That the two last dividends of Interest on the several species of Stock
            standing on the books of the Treasury to the credit of the Trustees of the Sinking fund,
            and of Saml Meredith in trust for the United States, be applied to the purchase of the
            public debt within the limits of the last resolution of the board, and according to the
            Act in that behalf That Samuel Meredith, Treasurer, be the Agent, and Philadelphia the
            place of purchase. Signed in behalf of the board
          
            Approved Jan. 16.
              1794.
            John Adams.Go. Washington.
          
        